                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL


Case No.     SACV 19-00661-VBF (SHK)                            Date: May 21, 2019

Title: Julianna Ruiz Esparza v. Nancy A. Berryhill



Present: The Honorable Shashi H. Kewalramani, United States Magistrate Judge


               D. Castellanos                                    Not Reported
               Deputy Clerk                                     Court Reporter


    Attorney(s) Present for Plaintiff(s):             Attorney(s) Present for Defendant(s):
               None Present                                      None Present


Proceedings:     ORDER TO SHOW CAUSE



       On April 8, 2019, Plaintiff filed a Complaint seeking judicial review of a
decision of the Commissioner of Social Security. On April 15, 2019, the Court issued
its Case Management Order (“CMO”) in which, Plaintiff was ordered to file proofs
of service within thirty (30) days after the filing of the CMO. The order warned
Plaintiff that failure to comply may result in dismissal of the case. To date, the proof
of service have not been filed with the Court.

      Accordingly, no later than May 30, 2019, Plaintiff is ordered to show cause
why this case should not be dismissed for failure to prosecute. Filing the proof of
service by May 30, 2019, shall be deemed compliant with this Order to Show Cause.

IT IS SO ORDERED




 Page 1                             CIVIL MINUTES—GENERAL          Initials of Deputy Clerk: DC
